J-S23024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE ALBERTO SANTIAGO-LEON                :
                                               :
                       Appellant               :   No. 1331 MDA 2021

            Appeal from the PCRA Order Entered September 20, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0003366-2016


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 09, 2022

        Jamie Alberto Santiago-Leon appeals from the order dismissing his Post

Conviction Relief Act (“PCRA”)1 petition as untimely. Santiago-Leon argues his

petition is timely under a theory of equitable tolling because (1) he does not

speak English, (2) his trial counsel abandoned him, and (3) he asserts a claim

of actual innocence. He further argues that his PCRA counsel was ineffective

for failing to present his timeliness arguments to the court, and that the court

disregarded his request to proceed pro se. We affirm.

        Santiago-Leon “was charged with one count of Criminal Homicide after

he shot a man named Luis Santiago one time in the face, killing him.” Trial

Court Opinion, 2/14/22, at 1 (footnote omitted). Santiago-Leon pleaded guilty

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S23024-22



to one count of Third-Degree Murder. See 18 Pa.C.S.A. § 2502(c). The court

sentenced him to serve a term of 20 to 40 years’ incarceration on September

13, 2017. Santiago-Leon did not file a direct appeal.

        Over three years later, in April 2021, Santiago-Leon filed a “Motion to

Withdraw Guilty Plea, Nunc Pro Tunc,” which the court treated as a first PCRA

petition. Among its other requests, the petition stated Santiago-Leon “does

not at this time want counsel appointed unless, it is Court Ordered that said

Counsel would have to follow the directions of my Jailhouse Assistant, Timothy

S. Hikledire, GX-7550, and an interruptor [sic] that this Defendant trusts to

explain to him what is actually being said.” Mot. to Withdraw Guilty Plea, Nunc

Pro Tunc, 4/7/21, at ¶ 12. Nonetheless, the court appointed counsel, who filed

a motion to withdraw. Counsel attached to her motion a copy of the Finley

no-merit letter2 she sent to Santiago-Leon explaining her conclusion that his

petition was untimely.3

        The court granted counsel’s motion to withdraw and issued Rule 907

notice of its intent to dismiss the petition without a hearing. See Pa.R.Crim.P.

907. Santiago submitted a pro se response to the Rule 907 notice, asserting

his PCRA counsel had erred in determining his claims lacked merit and filing a

Finley letter, and that in treating his motion as a PCRA petition, the court had

____________________________________________


2 See Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1998) (en banc)
(explaining requirements for counsel seeking to withdraw from representation
in collateral proceedings).

3   Counsel included a copy in English as well as one in Spanish.

                                           -2-
J-S23024-22



prevented him “from asserting actual meritorious issues.” Defendant’s

Response to 907 Notice of Intent, dated 8/9/21, at 1. The court dismissed the

petition.

       Santiago-Leon filed a notice of appeal.4 He presents the following issues:

       1. Whether the P.C.R.A. Court violated [Santiago-Leon]’s Rights
       to Self-[Representation], when it ignored [Santiago-Leon]’s
       explicit request for NO appointment of Counsel?

       2. Whether Appointed P.C.R.A. Counsel was ineffective and
       whether [Santiago-Leon]’s P.C.R.A. was properly reviewed by
       P.C.R.A. Counsel?

       3. Is [Santiago-Leon] inherently entitled to Equitable Tolling,
       caused by Counsel’s Abandonment, negligence which prejudiced
       [Santiago-Leon?]

       4. Whether the Lancaster Police Officer(s) and/or Detectives
       violate[d] . . . [Santiago-Leon]’s Rights against an Illegal Photo
       Array, at many times when consisting [of] One Photo[?]

       5. Whether the testimony of witnesses was unreliable, since many
       statements differed from each other?

       6. Has the Commonwealth proven or presented Prima Facie
       sufficient to reach the determination of intent, outside the scope
       of skunk [sic] throwing[?]

       7. Was [Santiago-Leon] extremely prejudiced by “not” having
       and/or receiving Case documents presented in [his] native
       tongue?



____________________________________________


4 The notice of appeal states the appeal is from the order entered “on 17th day
of Sept. 24, 2021.” Notice of Appeal, 10/15/21, at 1. However, those dates
reflect when the trial court signed the final order dismissing the petition and
when Santiago-Leon signed the notice of appeal. The court filed the order on
the trial court docket on September 20, 2021, and we have amended the
caption accordingly. Santiago-Leon also filed a second notice of appeal. We
dismissed that appeal as duplicative.

                                           -3-
J-S23024-22


      8. Was [Santiago-Leon] additionally prejudiced by “not” having
      been provided a competent/certified interpreter, present at every
      Counsel meeting or every hearing?

      9. Whether [Santiago-Leon] was severely prejudiced by Counsel’s
      “Waiver of Preliminary Hearing,” and whether Counsel concede[d]
      [Santiago-Leon]’s guilt over [Santiago-Leon]’s unambiguous
      objection?

      10. Whether [Santiago-Leon]’s P.C.R.A. is barred by time or [his]
      claim protected under Equitable Tolling; Language Barrier,
      Counsel Abandonment?

Santiago-Leon’s Br. at 5-6 (suggested answers omitted).

      Santiago-Leon argues that his trial counsel was ineffective. He claims

that trial counsel abandoned him by failing to investigate or prepare a defense.

Santiago-Leon argues the Commonwealth never proved a prima facie case

against him, but “solely presented witnesses and/or affidavits of uncredible

witnesses [who] fabricated distinctive stories” and “simply proved that

[Santiago-Leon] was present at the place [and] time the victim was

murdered[.]” Santiago-Leon’s Br. at 9, 12. Santiago-Leon further argues some

of the Commonwealth’s evidence should have been suppressed, including the

results of a suggestive photo array.

      Santiago-Leon next argues that he does not speak English, and his trial

counsel failed to communicate with him in Spanish, which constituted further

abandonment. He states that although trial counsel visited him with a

Spanish-speaker, the person was “not [always] present, and was not

proficient, or clearly understandable in [Santiago-Leon]’s native tongue.” Id.

at 10. He asserts that the “Prison’s visitor’s log will demonstrate [d]efense

[c]ounsel neither arrived [sic] with a Certified Interpreter, and there were very

                                       -4-
J-S23024-22



rare occasions that [c]ounsel visited [him].” Id. at 11. Santiago-Leon alleges

that he only entered a guilty plea because he had “little or no other options,

understanding and realizing Counsel would not properly defend [him].” Id.

      Santiago-Leon further claims that his PCRA petition should be deemed

timely under a theory of equitable tolling. He argues equitable tolling should

apply because he was unable to communicate with his trial counsel in Spanish.

He cites Pabon v. Superintendent S.C.I. Mahanoy, 654 F.3d 385 (3d Cir.

2011), in which he claims a petitioner successfully invoked equitable tolling

on the grounds that he did not have access to legal materials translated into

Spanish and was not given the assistance of a translator. Id. at 10. He also

maintains attorney abandonment is a basis for equitable tolling, citing

Christeson v. Roper, 574 U.S. 373 (2015), Maples v. Thomas, 565 U.S.

266 (2012), and Holland v. Florida, 560 U.S. 631 (2010). Id. at 11. Finally,

Santiago-Leon argues his assertion of actual innocence should qualify his

petition as timely. Id. at 11-12 (citing Rivas v. Fischer, 687 F.3d 514, 541

(2d Cir. 2012)).

      In connection with the above, Santiago-Leon argues his PCRA counsel

was ineffective for failing to advance his claims that trial counsel was

ineffective and that his petition was timely. He contends he could have proven

his trial counsel had abandoned him, through examination of counsel at an

evidentiary hearing. He further argues that PCRA counsel was ineffective for

failing respect his right to self-representation on his PCRA petition; Santiago-

Leon alleges the court appointed PCRA counsel “even after specific notice that

                                     -5-
J-S23024-22



[he] would be invoking [his] Right to self-representation. All of which was

ignored by the P.C.R.A. Court and P.C.R.A. Counsel.” Id. at 7.

      We will affirm the denial of a PCRA petition if “the PCRA court’s order is

supported by the record and free of legal error.” Commonwealth v.

Anderson, 234 A.3d 735, 737 (Pa.Super. 2020) (citation omitted).

      We begin with Santiago-Leon’s arguments related to the timeliness of

his petition, as a PCRA court lacks jurisdiction to grant relief that is requested

in an untimely petition. Id. The timeliness of a PCRA petition is controlled by

statute. See 42 Pa.C.S.A. § 9545. A petitioner seeking PCRA relief has one

year from the date the judgment of sentence becomes final in which to petition

the court, unless the petitioner pleads and proves a statutory exception. See

42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final at the

conclusion of direct review, or when the time to seek direct review has expired.

Id. at § 9545(b)(3).

      Santiago-Leon did not file a direct appeal. Therefore, his judgment of

sentence became final thirty days after his September 13, 2017, sentencing,

when the period to file a direct appeal expired. See Pa.R.A.P. 903(a). He

accordingly had until October 13, 2018, to file a PCRA petition. His 2021

petition is therefore untimely, unless he can plead and prove one of three

statutory exceptions applies. Those exceptions are:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;


                                      -6-
J-S23024-22


       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

       Santiago-Leon does not assert that any of these exceptions applies. He

instead claims his petition was timely under a theory of equitable tolling.

However, the only exceptions to the PCRA’s one-year deadline are the three

statutory exceptions. There is no equitable tolling. Commonwealth v. Fahy,

737 A.2d 214, 222 (Pa. 1999); accord Commonwealth v. Davis, 816 A.2d

1129, 1135 (Pa.Super. 2003). The federal cases Santiago-Leon cites do not

hold to the contrary, as each involves tolling within the context of federal

habeas corpus relief.5 They do not purport to construe the PCRA. As the PCRA
____________________________________________


5 Four of the cases—Pabon, Christeson, Holland, and Rivas—involve the
application of equitable tolling following the petitioner’s failure to meet the
deadline to file a federal habeas petition. In Pabon, the Third Circuit held that
the deadline for filing a federal habeas petition may be tolled under
extraordinary circumstances, such as the prisoner’s inability to understand
English and lack of access to translation services or legal assistance. Pabon,
654 F.3d at 401. In Christeson and Holland, the United States Supreme
Court held that an attorney’s abandonment may constitute extraordinary
circumstances to justify the equitable tolling of the deadline for filing a federal
habeas petition. Christeson, 574 U.S. at 381; Holland, 560 U.S. at 649,
653-54. In Rivas, the Second Circuit held the deadline for filing a federal
habeas petition may be tolled by a claim of actual innocence based on new
evidence. Rivas, 687 F.3d at 543.
       In the fifth case—Maples—the Supreme Court held that the federal
district court could entertain a habeas petition, even where the petitioner had
(Footnote Continued Next Page)


                                           -7-
J-S23024-22



court observed, decisions interpreting federal habeas rules are “irrelevant to

[the] construction of the timeliness provisions set forth in the PCRA.” Trial Ct.

Op. at 7 (quoting Commonwealth v. Brown, 143 A.3d 418, 420-21

(Pa.Super. 2016)) (alteration in original).

       Santiago-Leon has failed to advance any theory under which the PCRA

court could have found his petition timely. Furthermore, although he argues

the deadline should be subject to equitable tolling on the basis that he could

not communicate with trial counsel in English and was constructively

abandoned by trial counsel, Santiago-Leon does not explain how these factors

caused him to miss the PCRA filing deadline. And, although he asserts he is

innocent, he does not claim to have made any recent discoveries that would

provide a basis for a timeliness exception. We therefore conclude the PCRA

court did not err in dismissing his petition as untimely and for want of

jurisdiction.

       Accordingly, we also conclude Santiago-Leon’s PCRA counsel was not

ineffective for moving to withdraw rather than advancing Santiago-Leon’s

meritless timeliness arguments. See Commonwealth v. Ligon, 206 A.3d

515, 519 (Pa.Super. 2019) (stating petitioner alleging ineffective assistance

of counsel must plead and prove the underlying claim has arguable merit).

____________________________________________


failed to file a timely notice of appeal in state court, if the petitioner can
demonstrate his failure to meet the state’s deadline was due to abandonment
by counsel. 565 U.S. at 289. Although this case involves the failure to meet a
deadline imposed by the state, it is nonetheless an application of federal
habeas law.

                                           -8-
J-S23024-22



      Finally, we conclude Santiago-Leon waived his claim that he was

deprived of his right to proceed without counsel. He did not list the issue in

his Statement of Matters Complained of on Appeal, and, consequently, the

PCRA court takes no notice of it in its Rule 1925(a) Opinion. Moreover, he

failed to object when the court appointed counsel, thus effectively acquiescing

to the putative error, and did not raise the issue in response to the court’s

Rule 907 notice. He thus waived this claim for review.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2022




                                     -9-